Citation Nr: 1122868	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  04-40 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an inner ear disorder, to include vertigo and dizziness, claimed as secondary to service-connected tinnitus and hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this case belongs to the RO in Waco, Texas.  This case was most recently before the Board in September 2010.

This case has been advanced on the docket.

In July 2008 the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with prior Board remand instructions the Veteran has undergone VA examinations that were to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are not adequate.

The Board notes that despite requests to the contrary no VA opinion of record has addressed the question of whether the Veteran's disability on appeal was aggravated by his service-connected tinnitus and hearing loss disabilities.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination for the purpose of determining whether the Veteran's inner ear disorder, to include vertigo and dizziness, is aggravated by service-connected tinnitus and hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for the appropriate VA examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any inner ear disorder, to include vertigo and dizziness, that is aggravated by service-connected tinnitus and hearing loss disability.  The examiner is asked to provide a rationale for the opinion.

2.  The AOJ should then readjudicate the issue of entitlement to service connection for an inner ear disorder, to include vertigo and dizziness, claimed as secondary to service-connected tinnitus and hearing loss disability.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


